

115 S120 IS: Bring Our Heroes Home Act
U.S. Senate
2017-01-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS1st SessionS. 120IN THE SENATE OF THE UNITED STATESJanuary 12, 2017Mr. Heller introduced the following bill; which was read twice and referred to the Committee on Homeland Security and Governmental AffairsA BILLTo provide for the creation of the Missing Armed Forces Personnel Records Collection at the
			 National Archives, to require the expeditious public transmission to the
			 Archivist and public disclosure of Missing Armed Forces Personnel records,
			 and for other purposes.
	
 1.Short titleThis Act may be cited as the Bring Our Heroes Home Act.
		2.Findings, declarations, and purposes
 (a)Findings and declarationsCongress finds and declares the following: (1)A vast number of records relating to Missing Armed Forces Personnel have not been identified, located, or transferred to the National Archives for review and declassification. Only in the rarest cases is there any legitimate need for continued protection of records pertaining to Missing Armed Forces Personnel who have been missing for decades.
 (2)There has been insufficient priority placed on identifying, locating, transferring, reviewing, or declassifying records relating to Missing Armed Forces Personnel.
 (3)Mandates for declassification set forth in multiple Executive orders have been broadly written, loosely interpreted, and often ignored by Federal Government officials in possession and control of records related to Missing Armed Forces Personnel.
 (4)No individual or entity has been tasked with oversight of the identification, collection, review, and declassification of records related to Missing Armed Forces Personnel.
 (5)The interest, desire, workforce, and funding of Federal agencies to assemble, review, and declassify records relating to Missing Armed Forces Personnel have been lacking.
 (6)All records of the Federal Government relating to Missing Armed Forces Personnel should be preserved for historical and governmental purposes.
 (7)All records of the Federal Government relating Missing Armed Forces Personnel should carry a presumption of immediate disclosure, and all such records should be disclosed under this Act to enable the fullest possible accounting for Missing Armed Forces Personnel.
 (8)Legislation is necessary to create an enforceable, independent, and accountable process for the public disclosure of records relating to Missing Armed Forces Personnel.
 (9)Legislation is necessary because section 552 of title 5, United States Code (commonly known as the Freedom of Information Act), as implemented by the executive branch of the Federal Government, has prevented the timely public disclosure of records relating to Missing Armed Forces Personnel.
 (b)PurposesThe purposes of this Act are— (1)to provide for the creation of the Missing Armed Forces Personnel Records Collection at the National Archives; and
 (2)to require the expeditious public transmission to the Archivist and public disclosure of Missing Armed Forces Personnel records.
 3.DefinitionsIn this Act: (1)ArchivistThe term Archivist means Archivist of the United States.
 (2)CollectionThe term Collection means the Missing Armed Forces Personnel Records Collection established under section 4(a). (3)Executive agencyThe term Executive agency—
 (A)means an agency, as defined in section 552(f) of title 5, United States Code; and (B)includes any Executive department, military department, Government corporation, Government controlled corporation, or other establishment in the executive branch of the Federal Government, including the Executive Office of the President, any branch of the Armed Forces, and any independent regulatory agency.
 (4)Executive branch Missing Armed Forces Personnel recordThe term executive branch Missing Armed Forces Personnel record means a Missing Armed Forces Personnel record of an Executive agency, or information contained in such a Missing Armed Forces Personnel record obtained or developed solely within the executive branch of the Federal Government.
 (5)Government officeThe term Government office means a department or agency within the executive branch of the Federal Government, the Library of Congress, and the National Archives.
 (6)Identification aidThe term identification aid means the standard form prepared under section 5(d)(1)(A).
 (7)Missing Armed Forces personnelThe term Missing Armed Forces Personnel means one or more missing persons as defined in section 1513 of title 10, United States Code. (8)Missing Armed Forces Personnel recordThe term Missing Armed Forces Personnel record means a record that relates, directly or indirectly, to the loss, fate, or status of Missing Armed Forces Personnel that was created or made available for use by, obtained by, or otherwise came into the custody, possession, or control of—
 (A)any Government office; (B)any Presidential library; or
 (C)any of the Armed Forces. (9)National ArchivesThe term National Archives—
 (A)means the National Archives and Records Administration; and (B)includes—
 (i)any component of the National Archives and Records Administration; and (ii)a Presidential archival depository established under section 2112 of title 44, United States Code.
 (10)Official investigationThe term official investigation means a review, briefing, or hearing relating to Missing Armed Forces Personnel conducted by a Presidential commission, committee of Congress, or agency, regardless of whether it is conducted independently, at the request of any Presidential commission or committee of Congress, or at the request of any official of the Federal Government.
 (11)Originating bodyThe term originating body means the Government office that created a record or particular information within a record. (12)Public interestThe term public interest means the compelling interest in the prompt public disclosure of Missing Armed Forces Personnel records for historical and governmental purposes and for the purpose of fully informing the people of the United States, most importantly families of Missing Armed Forces Personnel, about the fate of the Missing Armed Forces Personnel and the process by which the Federal Government has sought to account for them.
 (13)RecordThe term record includes a book, paper, map, photograph, sound or video recording, machine readable material, computerized, digitized, or electronic information, regardless of the medium on which it is stored, and other documentary material, regardless of its physical form or characteristics.
 (14)Review boardThe term Review Board means the Missing Armed Forces Personnel Records Review Board established under section 7. (15)Third agencyThe term third agency means a Government office that originated a Missing Armed Forces Personnel record that is in the custody, possession, or control of another Government office whose review and authorization is required before a record can be designated for disclosure.
			4.Missing Armed Forces Personnel Records Collection at the National Archives
 (a)Establishment of CollectionNot later than 60 days after the date of enactment of this Act, the National Archives shall commence establishment of a collection of records to be known as the Missing Armed Forces Personnel Records Collection.
			(b)Regulations
 (1)In generalNot later than 180 days after the date of enactment of this Act, the Review Board shall promulgate rules to establish guidelines and processes for the maintenance of the Collection.
 (2)RequirementsThe rules required to be promulgated under paragraph (1) shall include guidelines and processes for—
 (A)transmission of records for inclusion in the Collection; (B)disclosure of records contained in the Collection;
 (C)fees for copying of records contained in the Collection; and (D)availability and security of records contained in the Collection.
					5.Review, identification, transmission to the National Archives, and public disclosure of Missing
			 Armed Forces Personnel records by Government offices
			(a)In general
 (1)PreparationAs soon as practicable after the date of enactment of this Act, and sufficiently in advance of the deadlines established under this Act, each Government office shall—
 (A)identify, locate, and organize any Missing Armed Forces Personnel records in the custody, possession, or control of the Government office; and
 (B)prepare for transmission to the Archivist any Missing Armed Forces Personnel records that have not previously been transmitted to the Archivist by the Government office.
 (2)CertificationEach Government office shall submit to the Archivist, under penalty of perjury, a certification indicating—
 (A)whether the Government office has conducted a thorough search for all Missing Armed Forces Personnel records in the custody, possession, or control of the Government office; and
 (B)whether any Missing Armed Forces Personnel record has been withheld by the office, other than in accordance with this Act.
 (3)PreservationNo Missing Armed Forces Personnel record shall be destroyed, altered, or mutilated in any way. (4)Effect of previous disclosureA Missing Armed Forces Personnel record made available or disclosed to the public before the date of enactment of this Act may not be withheld, redacted, postponed for public disclosure, or reclassified.
 (5)Non-Federal recordsExcept for the exclusion of names or identities in accordance with section 6, a Missing Armed Forces Personnel record created by an individual or entity that is not part of the Federal Government may not be withheld, redacted, postponed for public disclosure, or reclassified.
 (6)Withheld recordsFor any Missing Armed Forces Personnel record that is withheld by a Government office from the Archivist or the Review Board, the head of the Government office shall submit an unclassified report to the Review Board and each appropriate committee of the Senate and the House of Representatives explaining the decision to withhold the record.
 (b)Custody of Missing Armed Forces Personnel records pending reviewDuring the period during which a Missing Armed Forces Personnel record is being reviewed by a Government office and any review activity by the Review Board relating to the Missing Armed Forces Personnel record is pending, the Government office shall retain custody of the Missing Armed Forces Personnel record for purposes of preservation, security, and efficiency, unless—
 (1)the Review Board requires the physical transfer of the Missing Armed Forces Personnel record for purposes of conducting an independent and impartial review; or
 (2)transfer is necessary for an administrative hearing or other Review Board function. (c)Review (1)In generalNot later than 180 days after the date of enactment of this Act, each Government office shall, in accordance with the rules promulgated under paragraph (2)—
 (A)identify, locate, review, and organize each Missing Armed Forces Personnel record in the custody, possession, or control of the Government office for transmission to the Archivist and disclosure to the public or, if needed, review by the Review Board; and
 (B)identify and review for public disclosure each Missing Armed Services Personnel record previously transferred to the National Archives that remains classified in whole or in part.
 (2)RequirementThe Review Board shall promulgate rules for the disclosure of relevant records by Government offices under paragraph (1).
 (3)Presidential archival depositoriesThe Director of each Presidential archival depository established under section 2112 of title 44, United States Code, shall—
 (A)have as a priority the expedited review for public disclosure of Missing Armed Forces Personnel records in the custody, possession, or control of the depository; and
 (B)make Missing Armed Forces Personnel records available to the Review Board as required under this Act.
 (4)National Archives recordsNot later than 60 days after the date of enactment of this Act, the Archivist shall— (A)locate and identify all Missing Armed Forces Personnel records in the custody, possession, or control of the National Archives that remain classified, in whole or in part;
 (B)notify a Government office if the Archivist locates and identifies a record of the Government office under subparagraph (A); and
 (C)make each Missing Armed Forces Personnel record located and identified under subparagraph (A) available for review by the originating body.
					(d)Identification aids
				(1)Preparation
 (A)In generalNot later than 45 days after the date of enactment of this Act, the Archivist, in consultation with the appropriate Government offices, shall prepare and make available to all Government offices a standard form for collecting information relating to each Missing Armed Forces Personnel record subject to review under this Act.
 (B)CompatibilityThe Archivist shall prepare and make available identification aids in a manner that results in a uniform and compatible system of electronic records for use by Government offices.
 (2)UseUpon completion of an identification aid, a Government office shall— (A)attach a printed copy to the record to which the identification aid relates;
 (B)transmit to the Review Board a printed copy of the identification aid; and (C)attach a printed copy to each Missing Armed Forces Personnel record described in the identification aid when the Missing Armed Forces Personnel record is transmitted to the Archivist.
 (3)Records already publicA Missing Armed Forces Personnel record that is in the custody, possession, or control of the National Archives on the date of enactment of this Act, and that has been publicly available in its entirety without redaction—
 (A)shall be made available in the Collection without any additional review by the Review Board or another Government office under this Act; and
 (B)shall not be required to have an identification aid, unless required by the Archivist. (e)Transmission to the National ArchivesEach Government office shall—
 (1)not later than 180 days after the date of enactment of this Act, transmit to the Archivist, and make available to the public, all Missing Armed Forces Personnel records in the custody, possession or control of the Government office that may be publicly disclosed under the standards under this Act, including those that are publicly available on the date of enactment of this Act, without any redaction, adjustment, or withholding; and
 (2)transmit to the Archivist upon approval for postponement by the Review Board or upon completion of other action authorized by this Act, all Missing Armed Forces Personnel records the public disclosure of which has been postponed, in whole or in part, under the standards under this Act, to become part of the protected Collection.
 (f)Custody of postponed missing armed services personnel recordsA Missing Armed Forces Personnel record the public disclosure of which has been postponed under the standards under this Act shall, pending transmission to the Archivist, be held for reasons of security and preservation by the originating body until such time as an information security program has been established at the National Archives.
			(g)Periodic review of postponed missing armed services personnel records
 (1)In generalAll Missing Armed Forces Personnel records, or information within a Missing Armed Forces Personnel record, the public disclosure of which has been postponed under the standards under this Act shall be reviewed periodically by the originating body and by the Archivist consistent with the recommendations of the Review Board under section 9(c)(3)(B).
				(2)Contents
 (A)In generalA periodic review of a Missing Armed Forces Personnel record, or information within a Missing Armed Forces Personnel record, by the originating body shall address the public disclosure of the Missing Armed Forces Personnel record under the standards under this Act.
 (B)Continued postponementIf an originating body conducting a periodic review of a Missing Armed Forces Personnel record, or information within a Missing Armed Forces Personnel record, the public disclosure of which has been postponed under the standards under this Act determines that continued postponement is required, the originating body shall provide to the Archivist and publish in the Federal Register an unclassified written description of the reason for the continued postponement.
 (C)ScopeThe periodic review of postponed Missing Armed Forces Personnel records, or information within a Missing Armed Forces Personnel record, shall serve the purpose stated in section 2(b)(2), to provide expeditious public disclosure of Missing Armed Forces Personnel records, to the fullest extent possible, subject only to the grounds for postponement of disclosure under section 6.
 (D)Disclosure absent certification by PresidentNot later than 5 years after the date of enactment of this Act, all Missing Armed Forces Personnel records, and information within a Missing Armed Forces Personnel record, shall be publicly disclosed in full, and available in the Collection, unless the President submits to the Archivist a certification that—
 (i)continued postponement is necessary because of an identifiable harm to the military defense, intelligence operations, or conduct of foreign relations; and
 (ii)the identifiable harm is of such gravity that it outweighs the public interest in disclosure. (h)Fees for copyingAn Executive agency—
 (1)shall charge a fee for copying Missing Armed Forces Personnel records; and (2)may grant a waiver of such a fee in a manner in accordance with the standards established by the head of the Executive agency for purposes of section 552(a)(4) of title 5, United States Code.
 6.Grounds for Postponement of Public Disclosure of RecordsDisclosure to the public of a Missing Armed Forces Personnel record or particular information in a Missing Armed Forces Personnel record may be postponed subject to the limitations under this Act if there is clear and convincing evidence that—
 (1)the threat to the military defense, intelligence operations, or conduct of foreign relations of the United States posed by the public disclosure of the Missing Armed Forces Personnel record or information is of such gravity that it outweighs the public interest, and such public disclosure would reveal—
 (A)an intelligence agent whose identity requires continued protection; (B)an intelligence source or method—
 (i)which is in use, or reasonably expected to be used, by the Federal Government;
 (ii)which has not been officially disclosed; and
 (iii)the disclosure of which would interfere with the conduct of intelligence activities; or
 (C)any other matter relating to the current military defense, intelligence operations, or conduct of foreign relations of the United States, the disclosure of which would demonstrably impair the national security of the United States;
 (2)the public disclosure of the Missing Armed Forces Personnel record would reveal the name or identity of a living person who provided confidential information to the United States and would pose a substantial risk of harm to that person; or
 (3)the public disclosure of the Missing Armed Forces Personnel record could reasonably be expected to constitute an unwarranted invasion of personal privacy, and that invasion of privacy is so substantial that it outweighs the public interest.
			7.Establishment and Powers of the Missing Armed Forces Personnel Records Review Board
 (a)EstablishmentThere is established as an independent establishment in the executive branch a board to be known as the Missing Armed Forces Personnel Records Review Board.
			(b)Membership
 (1)AppointmentsThe President shall appoint, by and with the advice and consent of the Senate, 5 individuals to serve as a member of the Review Board to ensure and facilitate the review, transmission to the Archivist, and public disclosure of Missing Armed Forces Personnel records.
 (2)QualificationsThe President shall appoint individuals to serve as members of the Review Board— (A)without regard to political affiliation;
 (B)who are citizens of the United States of integrity and impartiality;
 (C)who have high national professional reputation in their fields who are capable of exercising the independent and objective judgment necessary to the fulfillment of their role in ensuring and facilitating the identification, location, review, transmission to the Archivist, and public disclosure of Missing Armed Forces Personnel records;
 (D)who possess an appreciation of the value of Missing Armed Forces Personnel records to scholars, the Federal Government, and the public, particularly families of Missing Armed Forces Personnel;
 (E)not less than one professional historian; and (F)not less than one attorney.
					(3)Deadlines
 (A)In generalNot later than 30 days after the date of enactment of this Act, the President shall submit nominations for all members of the Review Board.
 (B)Confirmation rejectedIf the Senate votes not to confirm a nomination to serve as a member of the Review Board, not later than 90 days after the date of the vote the President shall submit the nomination of an additional individual to serve as a member of the Review Board.
 (4)ConsultationThe President shall make nominations to the Review Board after considering individuals recommended by the American Historical Association, the Organization of American Historians, the Society of American Archivists, the American Bar Association, veterans’ organizations, and organizations representing families of Missing Armed Forces Personnel.
 (c)Security clearancesThe appropriate departments, agencies, and elements of the executive branch of the Federal Government shall cooperate to ensure that an application by an individual nominated to be a member of the Review Board, seeking security clearances necessary to carry out the duties of the Review Board, is expeditiously reviewed and granted or denied.
			(d)Confirmation
 (1)HearingsNot later 30 days on which the Senate is in session after the date on which not less than 3 individuals have been nominated to serve as members of the Review Board, the Committee on Homeland Security and Governmental Affairs of the Senate shall hold confirmation hearings on the nominations.
 (2)Committee voteNot later than 14 days on which the Senate is in session after the date on which the Committee on Homeland Security and Governmental Affairs holds a confirmation hearing on the nomination of an individual to serve as a member of the Review Board, the committee shall vote on the nomination and report the results to the full Senate immediately.
 (3)Senate voteNot later than 14 days on which the Senate is in session after the date on which the Committee on Homeland Security and Governmental Affairs reports the results of a vote on a nomination of an individual to serve as a member of the Review Board, the Senate shall vote on the confirmation of the nominee.
 (e)VacancyNot later than 60 days after the date on which a vacancy on the Review Board occurs, the vacancy shall be filled in the same manner as specified for original appointment.
 (f)ChairpersonThe members of the Review Board shall elect a member as Chairperson at the initial meeting of the Review Board.
			(g)Removal of Review Board member
 (1)In generalA member of the Review Board shall not be removed from office, other than— (A)by impeachment by Congress; or
 (B)by the action of the President for inefficiency, neglect of duty, malfeasance in office, physical disability, mental incapacity, or any other condition that substantially impairs the performance of the member's duties.
					(2)Judicial review
 (A)In generalA member of the Review Board removed from office may obtain judicial review of the removal in a civil action commenced in the United States District Court for the District of Columbia.
 (B)ReliefThe member may be reinstated or granted other appropriate relief by order of the court. (h)Compensation of members (1)Basic payA member of the Review Board shall be compensated at a rate equal to the daily equivalent of the annual rate of basic pay prescribed for level IV of the Executive Schedule under section 5315 of title 5, United States Code, for each day (including travel time) during which the member is engaged in the performance of the duties of the Review Board.
 (2)Travel expensesA member of the Review Board shall be allowed reasonable travel expenses, including per diem in lieu of subsistence, at rates for employees of agencies under subchapter I of chapter 57 of title 5, United States Code, while away from the member's home or regular place of business in the performance of services for the Review Board.
				(i)Duties of the review board
 (1)In generalThe Review Board shall consider and render a decision on a determination by a Government office to seek to postpone the disclosure of a Missing Armed Forces Personnel record, in whole or in part.
 (2)RecordsIn carrying out paragraph (1), the Review Board shall consider and render a decision regarding— (A)whether a record constitutes a Missing Armed Forces Personnel record; and
 (B)whether a Missing Armed Forces Personnel record, or particular information in a Missing Armed Forces Personnel record, qualifies for postponement of disclosure under this Act.
 (j)PowersThe Review Board shall have the authority to act in a manner prescribed under this Act, including authority to—
 (1)direct Government offices to create identification aids and organize Missing Armed Forces Personnel records;
 (2)direct Government offices to transmit to the Archivist Missing Armed Forces Personnel records as required under this Act, including segregable portions of Missing Armed Forces Personnel records and substitutes and summaries of Missing Armed Forces Personnel records that can be publicly disclosed to the fullest extent;
 (3)obtain access to Missing Armed Forces Personnel records that have been identified and organized by a Government office;
 (4)direct a Government office to make available to the Review Board, and if necessary investigate the facts surrounding, additional information, records, or testimony from individuals, which the Review Board has reason to believe is required to fulfill its functions and responsibilities under this Act;
 (5)hold such hearings, sit and act at such times and places, take such testimony, receive such evidence, and administer such oaths as the Review Board considers advisable to carry out its responsibilities under this Act;
 (6)hold individuals in contempt for failure to comply with directives and mandates issued by the Review Board under this Act, which shall not include the authority to imprison or fine any individual;
 (7)require any Government office to account in writing for the destruction of any records relating to the loss, fate, or status of Missing Armed Forces Personnel; and
 (8)receive information from the public regarding the identification and public disclosure of Missing Armed Forces Personnel records.
 (k)Witness immunityThe Review Board shall be considered to be an agency of the United States for purposes of section 6001 of title 18, United States Code.
			(l)Oversight
 (1)In generalThe Committee on Homeland Security and Governmental Affairs of the Senate and the Committee on Oversight and Government Reform of the House of Representatives shall have—
 (A)continuing oversight jurisdiction with respect to the official conduct of the Review Board and the disposition of postponed records after termination of the Review Board; and
 (B)upon request, access to any records held or created by the Review Board.
 (2)Duty of Review BoardThe Review Board shall have the duty to cooperate with the exercise of oversight jurisdiction under paragraph (1).
 (m)Support servicesThe Administrator of the General Services Administration shall provide administrative services for the Review Board on a reimbursable basis.
 (n)Interpretive regulationsThe Review Board may issue interpretive regulations. (o)Termination and winding Up (1)In generalTwo years after the date of enactment of this Act, the Review Board shall, by majority vote, determine whether all Government offices have complied with the obligations, mandates, and directives under this Act.
 (2)Termination dateThe Review Board shall terminate on the date that is 4 years after the date of enactment of this Act.
 (3)ReportBefore the termination of the Review Board under paragraph (2), the Review Board shall submit to Congress reports, including a complete and accurate accounting of expenditures during its existence, and shall complete all other reporting requirements under this Act.
 (4)RecordsUpon termination of the Review Board, the Review Board shall transfer all records of the Review Board to the Archivist for inclusion in the Collection, and no record of the Review Board shall be destroyed.
				8.Missing Armed Forces Personnel Records Review Board Personnel
			(a)Executive director
 (1)In generalNot later than 45 days after the initial meeting of the Review Board, the Review Board shall appoint an individual to the position of Executive Director.
 (2)QualificationsThe individual appointed as Executive Director of the Review Board— (A)shall be a citizen of the United States of integrity and impartiality;
 (B)shall be appointed without regard to political affiliation; and (C)shall not have any conflict of interest with the mission of the Review Board.
					(3)Security clearance
 (A)Limit on appointmentThe Review Board shall not appoint an individual as Executive Director until after the date on which the individual qualifies for the necessary security clearance.
 (B)Expedited provisionThe appropriate departments, agencies, and elements of the executive branch of the Federal Government shall cooperate to ensure that an application by an individual nominated to be Executive Director, seeking security clearances necessary to carry out the duties of the Executive Director, is expeditiously reviewed and granted or denied.
 (4)DutiesThe Executive Director shall— (A)serve as principal liaison to Government offices;
 (B)be responsible for the administration and coordination of the review of records by the Review Board;
 (C)be responsible for the administration of all official activities conducted by the Review Board; and (D)not have the authority to decide or determine whether any record should be disclosed to the public or postponed for disclosure.
 (5)RemovalThe Executive Director may be removed by a majority vote of the Review Board. (b)Staff (1)In generalThe Review Board may, in accordance with the civil service laws, but without regard to civil service law and regulation for competitive service as defined in subchapter 1, chapter 33 of title 5, United States Code, appoint and terminate additional employees as are necessary to enable the Review Board and the Executive Director to perform their duties under this Act.
 (2)QualificationsAn individual appointed to a position as an employee of the Review Board— (A)shall be a citizen of the United States of integrity and impartiality; and
 (B)shall not have had any previous involvement with any official investigation or inquiry relating to the loss, fate, or status of Missing Armed Forces Personnel.
					(3)Security clearance
 (A)Limit on appointmentThe Review Board shall not appoint an individual as an employee of the Review Board until after the date on which the individual qualifies for the necessary security clearance.
 (B)Expedited provisionThe appropriate departments, agencies, and elements of the executive branch of the Federal Government shall cooperate to ensure that an application by an individual who is a candidate for a position with the Review Board, seeking security clearances necessary to carry out the duties of the position, is expeditiously reviewed and granted or denied.
 (c)CompensationThe Review Board shall fix the compensation of the Executive Director and other employees of the Review Board without regard to chapter 51 and subchapter III of chapter 53 of title 5, United States Code, relating to classification of positions and General Schedule pay rates, except that the rate of pay for the Executive Director and other employees may not exceed the rate payable for level V of the Executive Schedule under section 5316 of title 5, United States Code.
			(d)Advisory committees
 (1)In generalThe Review Board may create one or more advisory committees to assist in fulfilling the responsibilities of the Review Board under this Act.
 (2)Applicability of FACAAny advisory committee created by the Review Board shall be subject to the Federal Advisory Committee Act (5 U.S.C. App.).
				9.Review of records by the Missing Armed Forces Personnel Records Review Board
 (a)Custody of records reviewed by Review BoardPending the outcome of the review activity of the Review Board, a Government office shall retain a Missing Armed Forces Personnel record in the custody, possession or control of the Government office for purposes of preservation, security, and efficiency, unless—
 (1)the Review Board requires the physical transfer of records for reasons of conducting an independent and impartial review; or
 (2)such transfer is necessary for an administrative hearing or other official function of the Review Board.
 (b)Startup requirementsThe Review Board shall— (1)not later than 90 days after the date on which all members are appointed, publish a schedule for review of all Missing Armed Forces Personnel records in the Federal Register; and
 (2)not later than 180 days after the date of enactment of this Act, begin reviewing of Missing Armed Forces Personnel records under this Act.
				(c)Determination of the review board
 (1)In generalThe Review Board shall direct that all records that relate, directly or indirectly, to the loss, fate, or status of Missing Armed Forces Personnel be transmitted to the Archivist and disclosed to the public in the Collection in the absence of clear and convincing evidence that—
 (A)the record is not a Missing Armed Forces Personnel record; or (B)the Missing Armed Forces Personnel record, or particular information within the Missing Armed Forces Personnel record, qualifies for postponement of public disclosure under this Act.
 (2)PostponementIn approving postponement of public disclosure of a Missing Armed Forces Personnel record, or information within a Missing Armed Forces Personnel record, the Review Board shall seek to—
 (A)provide for the disclosure of segregable parts, substitutes, or summaries of the Missing Armed Forces Personnel record; and
 (B)determine, in consultation with the originating body and consistent with the standards for postponement under this Act, which of the following alternative forms of disclosure shall be made by the originating body:
 (i)Any reasonably segregable particular information in a Missing Armed Forces Personnel record. (ii)A substitute record for that information which is postponed.
 (iii)A summary of a Missing Armed Forces Personnel record. (3)ReportingWith respect to a Missing Armed Forces Personnel record, or information within a Missing Armed Forces Personnel record, the public disclosure of which is postponed under this Act, or for which only substitutions or summaries have been disclosed to the public, the Review Board shall create and transmit to the Archivist a report containing—
 (A)a description of actions by the Review Board, the originating body, or any Government office (including a justification of any such action to postpone disclosure of any record or part of any record) and of any official proceedings conducted by the Review Board; and
 (B)a statement, based on a review of the proceedings and in conformity with the decisions reflected therein, designating a recommended specified time at which, or a specified occurrence following which, the material may be appropriately disclosed to the public under this Act, which the Review Board shall disclose to the public with notice thereof, reasonably calculated to make interested members of the public aware of the existence of the statement.
					(4)Actions after determination
 (A)In generalNot later than 14 days after the date of a determination by the Review Board that a Missing Armed Forces Personnel record shall be publicly disclosed in the Collection or postponed for disclosure and held in the protected Collection, the Review Board shall notify the head of the originating body of the determination and publish a copy of the determination in the Federal Register.
 (B)Oversight noticeSimultaneous with notice under subparagraph (A), the Review Board shall provide notice of a determination concerning the public disclosure or postponement of disclosure of a Missing Armed Forces Personnel record, or information contained within a Missing Armed Forces Personnel record, which shall include a written unclassified justification for public disclosure or postponement of disclosure, including an explanation of the application of any standards in section 6 to the President, to the Committee on Homeland Security and Governmental Affairs of the Senate, and the Committee on Oversight and Government Reform of the House of Representatives.
 (5)Referral after terminationA Missing Armed Forces Personnel record that is identified, located, or otherwise discovered after the date on which the Review Board terminates shall be referred to the Committee on Armed Services of the Senate and the Committee on Armed Services of the House of Representatives for review, ongoing oversight and, as warranted, referral for possible enforcement action relating to a violation of this Act.
 (d)Notice to publicEvery 30 days, beginning on the date that is 60 days after the date on which the Review Board first approves the postponement of disclosure of a Missing Armed Forces Personnel record, the Review Board shall publish in the Federal Register a notice that summarizes the postponements approved by the Review Board, including a description of the subject, originating body, length or other physical description, and each ground for postponement that is relied upon.
			(e)Reports by the Review Board
 (1)In generalNot later than 1 year after the date of enactment of this Act, and every year thereafter until the Review Board terminates, the Review Board shall submit a report regarding the activities of the Review Board to—
 (A)the Committee on Oversight and Government Reform of the House of Representatives;
 (B)the Committee on Homeland Security and Governmental Affairs of the Senate;
 (C)the President; (D)the Archivist; and
 (E)the head of any Government office the records of which have been the subject of Review Board activity.
 (2)ContentsEach report under paragraph (1) shall include the following information: (A)A financial report of the expenses for all official activities and requirements of the Review Board and its employees.
 (B)The progress made on review, transmission to the Archivist, and public disclosure of Missing Armed Forces Personnel records.
 (C)The estimated time and volume of Missing Armed Forces Personnel records involved in the completion of the duties of the Review Board under this Act.
 (D)Any special problems, including requests and the level of cooperation of Government offices, with regard to the ability of the Review Board to carry out its duties under this Act.
 (E)A record of review activities, including a record of postponement decisions by the Review Board or other related actions authorized under this Act, and a record of the volume of records reviewed and postponed.
 (F)Suggestions and requests to Congress for additional legislative authority needs. (G)An appendix containing copies of reports relating to postponed records submitted to the Archivist under subsection (c)(3) since the end of the period covered by the most recent report under paragraph (1).
 (3)Termination noticeNot later than 90 days before the Review Board expects to complete the work of the Review Board under this Act, the Review Board shall provide written notice to Congress of the intent of the Review Board to terminate operations at a specified date.
				10.Disclosure of other materials and additional study
			(a)Materials under seal of court
 (1)In generalThe Review Board may request the Attorney General to petition any court of the United States or of a foreign country to release any information relevant to the loss, fate, or status of Missing Armed Forces Personnel that is held under seal of the court.
				(2)Grand jury information
 (A)In generalThe Review Board may request the Attorney General to petition any court of the United States to release any information relevant to loss, fate, or status of Missing Armed Forces Personnel that is held under the injunction of secrecy of a grand jury.
 (B)TreatmentA request for disclosure of Missing Armed Forces Personnel materials under this Act shall be deemed to constitute a showing of particularized need under rule 6 of the Federal Rules of Criminal Procedure.
 (b)Sense of CongressIt is the sense of Congress that— (1)the Attorney General should assist the Review Board in good faith to unseal any records that the Review Board determines to be relevant and held under seal by a court or under the injunction of secrecy of a grand jury;
 (2)the Secretary of State should— (A)contact the governments of the Russian Federation, the People’s Republic of China, and the Democratic People’s Republic of Korea to seek the disclosure of all records in their respective custody, possession, or control relevant to the loss, fate, or status of Missing Armed Forces Personnel; and
 (B)contact any other foreign government that may hold information relevant to the loss, fate, or status of Missing Armed Forces Personnel, and seek disclosure of such information; and
 (3)all agencies should cooperate in full with the Review Board to seek the disclosure of all information relevant to the loss, fate, or status of Missing Armed Forces Personnel consistent with the public interest.
				11.Rules of Construction
 (a)Precedence over other lawWhen this Act requires transmission of a record to the Archivist or public disclosure, it shall take precedence over any other law (except section 6103 of the Internal Revenue Code of 1986), judicial decision construing such law, or common law doctrine that would otherwise prohibit such transmission or disclosure, with the exception of deeds governing access to or transfer or release of gifts and donations of records to the United States Government.
 (b)Freedom of information actNothing in this Act shall be construed to eliminate or limit any right to file requests with any Executive agency or seek judicial review of the decisions under section 552 of title 5, United States Code.
 (c)Judicial reviewNothing in this Act shall be construed to preclude judicial review under chapter 7 of title 5, United States Code, of final actions taken or required to be taken under this Act.
 (d)Existing authorityNothing in this Act revokes or limits the existing authority of the President, any Executive agency, the Senate, or the House of Representatives, or any other entity of the Government to publicly disclose records in its custody, possession, or control.
 (e)Rules of the Senate and House of RepresentativesTo the extent that any provision of this Act establishes a procedure to be followed in the Senate or the House of Representatives, such provision is adopted—
 (1)as an exercise of the rulemaking power of the Senate and House of Representatives, respectively, and is deemed to be part of the rules of each House, respectively, but applicable only with respect to the procedure to be followed in that House, and it supersedes other rules only to the extent that it is inconsistent with such rules; and
 (2)with full recognition of the constitutional right of either House to change the rules (so far as they relate to the procedure of that House) at any time, in the same manner, and to the same extent as in the case of any other rule of that House.
				12.Termination of effect of Act
 (a)Provisions pertaining to the Review BoardThe provisions of this Act that pertain to the appointment and operation of the Review Board shall cease to be effective when the Review Board and the terms of its members have terminated under section 7(o).
 (b)Other provisionsThe remaining provisions of this Act shall continue in effect until such time as the Archivist certifies to the President and Congress that all Missing Armed Forces Personnel records have been made available to the public in accordance with this Act.
			13.Authorization of appropriations
 (a)In generalThere are authorized to be appropriated such sums as are necessary to carry out this Act, to remain available until expended.
 (b)Interim fundingUntil such time as funds are appropriated pursuant to subsection (a), the President may use such sums as are available for discretionary use to carry out this Act.
 14.SeverabilityIf any provision of this Act, or the application thereof to any person or circumstance, is held invalid, the remainder of this Act and the application of that provision to other persons not similarly situated or to other circumstances shall not be affected by the invalidation.